Citation Nr: 1012666	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  06-37 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a psychiatric 
disorder, to include anxiety.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a low back 
disorder.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for pseudofolliculitis 
barbae.

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for plantar fasciitis.

5.  Whether new and material evidence has been presented to 
reopen a claim for service connection for obstructive sleep 
apnea.  

6.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hearing loss.  

7  Whether new and material evidence has been presented to 
reopen a claim for service connection for disability 
manifested by improper dental care, to include lead and 
mercury contamination from dental amalgam fillings.

8.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

9.  Entitlement to service connection for erectile 
dysfunction.

10.  Entitlement to service connection for hemorrhoids.

11.  Entitlement to service connection for tinea pedis.

12.  Entitlement to service connection for allergic 
rhinitis.

13.  Entitlement to service connection for xerosis.

14.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

15.  Entitlement to service connection for any acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from July 1988 to July 1990.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from October 2006 and April 2009 rating 
decisions of the Department of Veterans Affairs (VA) 
Regional Offices (RO) in Waco, Texas.

Historically, by rating action in June 2001, the RO denied 
entitlement to service connection for a psychiatric 
disorder, to include stress and anxiety; a low back 
disorder; pseudofolliculitis barbae; plantar fasciitis; 
obstructive sleep apnea; hearing loss; and, disability 
manifested by improper dental care, to include lead and 
mercury contamination from dental amalgam fillings.  The 
Veteran did not disagree with this decision and it is final.

Subsequently, the Veteran filed a new claim in October 2005, 
including a claim for service connection for a bipolar 
disorder.  In January 2009, he filed a claim for multiple 
disabilities, which included a request to reopen claims for 
service connection for obstructive sleep apnea and hearing 
loss.  

By rating action in October 2006, the RO denied entitlement 
to service connection for PTSD; erectile dysfunction; 
hemorrhoids; tinea pedis; allergic rhinitis; xerosis; and 
GERD.  In addition, the RO determined that new and material 
evidence had not been presented to reopen claims for service 
connection for a psychiatric disorder to include stress and 
anxiety, also claimed as a bipolar disorder; a low back 
disorder; pseudofolliculitis barbae; plantar fasciitis; and, 
improper dental care.

Regarding the claim for a bipolar disorder, the Board notes 
that where a prior claim for service connection has been 
denied, and a current claim contains a different diagnosis 
(even one producing the same symptoms in the same anatomic 
system), a new decision on the merits is required. See 
Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996); Boggs 
v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (to the effect that 
a claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed 
disease or injury; and the two claims must be considered 
independently).  In view of Boggs, the Board will consider 
the Veteran's claim for service connection for a bipolar 
disorder on a de novo basis.  In addition, the United States 
Court of Appeals for Veterans Claims (Court) has held that a 
claim for service connection for a psychiatric disability 
encompasses all psychiatric symptomatology, regardless of 
how that symptomatology is diagnosed.  Clemons v. Shinseki, 
23 Vet. App. 1 (2009).  

Regarding the claims to reopen his claims for service 
connection for obstructive sleep apnea and hearing loss, by 
rating action in April 2009, the RO, in part, found that new 
and material evidence had not been presented to reopen these 
claims.  The Veteran perfected an appeal as to these two 
issues.

The appellant has an extensive claims file consisting of 10 
volumes with numerous duplicate letters, medical records and 
arguments presented.  In April 2009, he withdrew a claim of 
entitlement to service connection for PTSD.  He has several 
other claims in various states of development, however, the 
only claims currently perfected for appeal to the Board are 
as shown on the title page.

The Veteran offered testimony at a Travel Board hearing in 
April 2009 and a Videoconference hearing in November 2009.  
Transcripts of both hearings are in the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

	(CONTINUED ON NEXT PAGE)



FINDINGS OF FACT

1.  A June 2001 rating decision denied the Veteran 
entitlement to service connection for an acquired 
psychiatric disorder to include anxiety.  The Veteran did 
not timely appeal that decision, and it became final.   

2.  The evidence associated with the claims file subsequent 
to the June 2001 rating decision does not relate to an 
unestablished fact necessary to substantiate the claims, and 
does not raise a reasonable possibility of substantiating 
the claim of entitlement to service connection for an 
acquired psychiatric disorder, to include anxiety. 

3.  A June 2001 rating decision denied the Veteran 
entitlement to service connection for a low back disorder.  
The Veteran did not timely appeal that decision, and it 
became final.  

4.  The evidence associated with the claims file subsequent 
to the June 2001 rating decision does not relate to an 
unestablished fact necessary to substantiate the claims, and 
does not raise a reasonable possibility of substantiating 
the claim of entitlement to service connection for a low 
back disorder.

5.  A June 2001 rating decision denied the Veteran 
entitlement to service connection for pseudofolliculitis 
barbae.  The Veteran did not timely appeal that decision, 
and it became final.  

6.  The evidence associated with the claims file subsequent 
to the June 2001 rating decision does not relate to an 
unestablished fact necessary to substantiate the claims, and 
does not raise a reasonable possibility of substantiating 
the claim of entitlement to service connection for 
pseudofolliculitis barbae.

7.  A June 2001 rating decision denied the Veteran 
entitlement to service connection for plantar fasciitis.  
The Veteran did not timely appeal that decision, and it 
became final.

8.  The evidence associated with the claims file subsequent 
to the June 2001 rating decision does not relate to an 
unestablished fact necessary to substantiate the claims, and 
does not raise a reasonable possibility of substantiating 
the claim of entitlement to service connection for plantar 
fasciitis.

9.  A June 2001 rating decision denied the Veteran 
entitlement to service connection for obstructive sleep 
apnea.  The Veteran did not timely appeal that decision, and 
it became final.

10.  The evidence associated with the claims file subsequent 
to the June 2001 rating decision does not relate to an 
unestablished fact necessary to substantiate the claims, and 
does not raise a reasonable possibility of substantiating 
the claims of entitlement to service connection for sleep 
apnea.

11.  A June 2001 rating decision denied the Veteran 
entitlement to service connection for a hearing loss.  The 
Veteran did not timely appeal that decision, and it became 
final.

12.  The evidence associated with the claims file subsequent 
to the June 2001 rating decision does not relate to an 
unestablished fact necessary to substantiate the claims, and 
does not raise a reasonable possibility of substantiating 
the claims of entitlement to service connection for a 
hearing loss.

13.  A June 2001 rating decision denied the Veteran 
entitlement to service connection for improper dental care, 
to include lead and mercury contamination from dental 
amalgam fillings.  The Veteran did not timely appeal that 
decision, and it became final.

14.  The evidence associated with the claims file subsequent 
to the June 2001 rating decision does not relate to an 
unestablished fact necessary to substantiate the claims, and 
does not raise a reasonable possibility of substantiating 
the claims of entitlement to service connection for improper 
dental care, to include lead and mercury contamination from 
dental amalgam fillings.

15.  On April 22, 2009, prior to the promulgation of a 
decision in the appeal, the Veteran requested withdrawal of 
the appeal with regard to the claim for service connection 
for PTSD.  

16.  Erectile dysfunction was not shown during service or 
for many years thereafter, and there is no competent medical 
evidence linking the disorder to service.

17.  A hemorrhoid disorder was not shown during service or 
for many years thereafter, and there is no competent medical 
evidence linking the disorder to service.

18.  Tinea pedis was not shown during service or for many 
years thereafter, and there is no competent medical evidence 
linking the disorder to service.

19.  Allergic rhinitis was not shown during service or for 
many years thereafter, and there is no competent medical 
evidence linking the disorder to service.

20.  Xerosis was not shown during service or for many years 
thereafter, and there is no competent medical evidence 
linking the disorder to service.

21.  GERD was not shown during service or for many years 
thereafter, and there is no competent medical evidence 
linking the disorder to service.

22.  Any acquire psychiatric disorder was no shown in 
service or for many years thereafter, and there is no 
competent medical evidence linking the disorder to service.


CONCLUSIONS OF LAW

1.  As evidence received since the June 2001 rating decision 
is not new and material, the criteria for reopening the 
claim for service connection for an acquired psychiatric 
disorder to include anxiety are not met.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009); 38 C.F.R. §3.156(a) (2009).

2.  As evidence received since the June 2001 rating decision 
is not new and material, the criteria for reopening the 
claim for service connection for a low back disorder are not 
met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§3.156(a) (2009).

3.  As evidence received since the June 2001 rating decision 
is not new and material, the criteria for reopening the 
claim for service connection for pseudofolliculitis barbae 
are not met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 
38 C.F.R. §3.156(a) (2009).

4.  As evidence received since the June 2001 rating decision 
is not new and material, the criteria for reopening the 
claim for service connection for plantar fasciitis are not 
met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§3.156(a) (2009).

5.  As evidence received since the June 2001 rating decision 
is not new and material, the criteria for reopening the 
claim for service connection for obstructive sleep apnea are 
not met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 
38 C.F.R. §3.156(a) (2009).

6.  As evidence received since the June 2001 rating decision 
is not new and material, the criteria for reopening the 
claim for service connection for a hearing loss are not met.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§3.156(a) (2009).

7.  As evidence received since the June 2001 rating decision 
is not new and material, the criteria for reopening the 
claim for service connection for improper dental care, to 
include lead and mercury contamination from dental amalgam 
fillings are not met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009); 38 C.F.R. §3.156(a) (2009).

8.  The criteria for withdrawal of a substantive appeal by 
the Veteran, with regard to his claim for service connection 
for PTSD have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 (2009).  

9.  Erectile dysfunction was not incurred or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2009).

10.  A hemorrhoid disorder was not incurred or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 3.303, 3.304.

11.  Tinea pedis was not incurred or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.303, 3.304.

12.  Allergic rhinitis was not incurred or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 3.303, 3.304.

13.  Xerosis was not incurred or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.303, 3.304.

14.  GERD was not incurred or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.303, 3.304.

15.  Any acquired psychiatric disorder was not incurred or 
aggravated by active service, and a psychosis may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

In this case, following the receipt of the Veteran's claim 
for service connection and/ or to reopen his claims based on 
new and material evidence erectile dysfunction, hemorrhoids, 
tinea pedis, allergic rhinitis, xerosis, GERD, an acquired 
psychiatric disorder, to include a bipolar disorder, and 
stress and anxiety, a low back disorder, pseudofolliculitis 
barbae, plantar fasciitis, obstructive sleep apnea, a 
hearing loss and a dental disability, he was notified of the 
general provisions of the VCAA by the RO in correspondence 
dated in November 2005, May 2006, and January 2009.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist him in completing his 
claims, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims, and 
provided other pertinent information regarding the VCAA.  
Thereafter, the claims were reviewed and a supplemental 
statement of the case.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield 
v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Veteran later submitted additional evidence in the form 
or lay statements and medical records.  Waiver of 
consideration of this newly received evidence by the RO was 
requested by the Veteran's representative in March 2010, and 
will be accepted by the Board. 

During the pendency of the appeal, the Court, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has 
held that the VCAA notice requirements apply to all elements 
of a claim.  Notice as to this matter was provided in the 
August and December 2007 VCAA letters.  

In regard to the request to reopen the claims for service 
connection an acquired psychiatric disorder , to include a 
bipolar disorder, stress and anxiety, as well as to reopen 
the claims of service connection for a low back disorder, 
pseudofolliculitis barbae, plantar fasciitis, obstructive 
sleep apnea, a hearing loss and a dental disability, in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified 
VA's duty to notify in the context of claims to reopen.  
With respect to such claims, VA must both notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to 
the underlying claim for the benefit that is being sought.  
To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and 
to provide the claimant with a notice letter that describes 
what evidence would be necessary to substantiate those 
elements required to establish service connection that were 
found insufficient in the previous denial.  Veteran was 
provided with such notice in November 2005, November 2006, 
and January 2009.  These letters included both the correct 
definition of new and material evidence, informed him of the 
type of evidence needed to establish each element of the 
underlying claim for service connection, and advised him of 
the basis of the prior denial.  The October 2006 letter 
specifically noted the associated October 2006 rating action 
and informed the Veteran that additional information on the 
type of evidence necessary to reopen the claim, as well as 
the reason for the prior denial of each issue could be found 
in that document.  Likewise, the January 2009 also provided 
similar information regarding new and material evidence on 
the issues of sleep apnea and a hearing loss.   

The claims were readjudicated in a February 2009 
supplemental statement of the case and in a June 2009 
statement of the case.  The claimant was provided the 
opportunity to present pertinent evidence and testimony in 
light of the notice provided.  Neither the appellant nor his 
representative has suggested that such an error, prejudicial 
or otherwise, exists.  See Shinseki v. Sanders, 129 S.Ct. 
1696, (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims.  The Board has reviewed the extensive evidence in 
the Veteran's 10 volume claims file, which includes multiple 
copies of his written contentions, service, private, Social 
Security Administration, and VA medical records.  

The Veteran has not been afforded VA examinations in 
conjunction with his claims for service connection for 
erectile dysfunction, hemorrhoids, tinea pedis, allergic 
rhinitis, xerosis, GERD, or for an acquired psychiatric 
disorder.  Under the VCAA, VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  For these issues, there 
is no indication of pertinent in service disability and the 
evidence as it stands is sufficient in order to render a 
decision.  Consequently, an examination is not in order.  

As to the issues based on receipt of new and material 
evidence, the VCAA left intact the requirement that a 
Veteran must first present new and material evidence in 
order to reopen a previously and finally denied claim before 
the duty to assist provisions of the VCAA are fully 
applicable to the claim.  38 U.S.C.A. § 5103A(f) (West 
2002); see also Paralyzed Veterans of America, et. al., v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  Accordingly, since new and material has not been 
received, an examination is not warranted.

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

II. New and material to reopen

The law provides that, if new and material evidence has been 
presented or secured with respect to matters that have been 
previously disallowed, those matters may be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108.  Under 
38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  

New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a). 
 
The Court has held that, in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  Kutscherousky v. West, 12 Vet. 
App. 369, 371 (1999) (per curiam).  The Board is required to 
give consideration to all of the evidence received since the 
June 2001 rating decision in light of the totality of the 
record.  Hickson v. West, 12 Vet. App. 247, 251 (1999).

The evidence of record at the time of the June 2001 rating 
decision consisted of the June 1987 pre-enlistment 
examination and the June 1990 separation examination; and 
service treatment records.  These records are without 
reference to treatment for or diagnosis of any psychiatric 
disorder, pseudofolliculitis barbae; plantar fasciitis; 
obstructive sleep apnea, hearing loss, or disability 
manifested by improper dental care, to include lead and 
mercury contamination from dental amalgam fillings.  

Service treatment records do reflect the Veteran was seen 
for complaints of muscle strain/spasms in November 1989; 
back pain after an automobile accident in February 1990; 
and, following a fall in April 1990.  

The record also contained evidence of treatment for 
intermittent right foot pain in October 1989 which the 
Veteran acknowledged had existed prior to service.  This was 
only the second time he had pain in the foot.  Mild soft 
tissue tenderness was noted on the bottom of the right foot. 
There was no treatment provided and there were no subsequent 
complaints during the remainder of service.  There were no 
diagnoses of a psychiatric disorder including stress and 
anxiety; pseudofolliculitis barbae; plantar fasciitis; 
obstructive sleep apnea, hearing loss, or improper dental 
care of record. 

In reaching the June 2001 rating decision, the RO noted the 
aforementioned treatment for a low back complaint, and the 
single treatment for a mild right foot complaint.  It was 
further noted that none of the service medical records 
documented any treatment or diagnoses of any psychiatric 
disorder, pseudofolliculitis barbae; plantar fasciitis; 
obstructive sleep apnea, hearing loss, or improper dental 
care.  Also, the Veteran had not provided any evidence that 
he was diagnosed with a chronic low back disorder, or a 
psychiatric disorder within a year of service separation.  
There was no showing that these conditions were incurred in 
or aggravated by military service.    

The evidence received since the June 2001 rating action 
include multiple volumes of duplicate private and VA medical 
records; extensive Texas Correctional Care prison treatment 
records, including some noting that he was regularly given 
prison shaving passes for pseudofolliculitis; and, Social 
Security Administration determination records, as well as 
lay statements from family and friends.  

November 1977 records from the Dallas County Hospital were 
to the effect that the Veteran, who was then seven years 
old, sustained a left parietal skull fracture, a separated 
left sacroiliac joint and a chip fracture at the left 
superior pubic ramus as a result of being struck by a truck.  
He remained hospitalized for about a week.

The evidence reflects that in December 2000, the Veteran 
sustained a cervical strain and a lumbar strain as a result 
of an occupational injury that resulted in a worker's 
compensation award.  He was discharged from medical care to 
return to work in February 2002, over a year after the 
injury occurred.  It was noted that that time that he had 
low back pain secondary to a small disc herniation that did 
not require surgery.  The evidence of record also includes 
the report of a VA spine examination dated in June 2008 
which noted that an MRI in April 2008 revealed a L5/S1 disc 
with an annular tear, and right pericentral disc protrusion.  
The examiner did not offer any nexus opinion relating the 
back disability to service.

Regarding the recently submitted lay statements, for the 
purpose of establishing whether new and material evidence 
has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of 
the person(s) making them.  See King v. Brown, 5 Vet. App. 
19, 21 (1993); Justus v. Principi, 3 Vet. App. 510 (1992).  
In the present case, all of the lay statements (16 of which 
were identical type-written declarations) attest that the 
Veteran has the medical disorders listed on the title page.  
None of the affiants are medically qualified to provide 
these diagnoses. Where, as here, the determinative issue is 
the medical diagnosis or etiology, competent medical 
evidence is required.  Lay assertions are insufficient to 
reopen a claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 
Vet. App.211 (1993).

In conclusion, none of the recently submitted records 
provide any new and material evidence and many are 
essentially duplicates of information already contained in 
the claims file.  None of the additional medical records 
received since June 2001 contains any competent medical 
evidence that tends to show that any current psychiatric 
disorder, low back disorder; pseudofolliculitis barbae, 
plantar fasciitis, obstructive sleep apnea, hearing loss, or 
disability manifested by improper dental care, were incurred 
or aggravated during active service, which was the basis of 
the prior denials.  For this reason, the Board finds that 
while the evidence received since the June 2001 rating 
decision may be new, it is not material.

While the appellant has offered his belief that he incurred 
an acquired psychiatric disorder, a low back disorder, 
pseudofolliculitis barbae, plantar fasciitis, obstructive 
sleep apnea, hearing loss, or improper dental care, to 
include lead and mercury contamination from dental amalgam 
fillings during service, to the extent that he is attempting 
to present evidence regarding the etiology of current 
disorders, such evidence is not new and material.  See Moray 
v. Brown, 5 Vet. App. 211 (1993) (lay assertions on medical 
causation do not constitute material evidence to reopen a 
previously denied claim).  The appellant's contentions in 
this regard were previously of record, and his current 
contentions, being essentially the same, are not new and 
material.

Hence, there is no new and material evidence within the 
context of 38 C.F.R. § 3.156.  The claims to reopen are 
denied.  

Because the Veteran has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his 
finally disallowed claims, the benefit of the doubt doctrine 
does not need to be applied in this case.  Annoni v. Brown, 
5 Vet. App. 463, 467 (1993).

Withdrawal of Substantive Appeal - PTSD

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009), the Board 
may dismiss any appeal which fails to allege specific error 
of fact or law in the determination being appealed.  A 
substantive appeal may be withdrawn on the record during a 
hearing, and at any time before the Board promulgates a 
decision.  See 38 C.F.R. §§ 20.202, 20.204 (2009).  
Withdrawal may be made by the Veteran or by his or her 
authorized representative.  See 38 C.F.R. § 20.204 (2009).  

In a statement received in April 2009, the Veteran requested 
withdrawal of the appeal as to his claim for service 
connection PTSD.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration with 
respect to those claims.  Accordingly, the Board does not 
have jurisdiction to review the appeal as to the claim for 
service connection for PTSD, and it must be dismissed.



Service connection

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
In addition, service connection may also be warranted for 
any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Such evidence must be medical unless it relates 
to a condition as to which, under the Court case law, lay 
observation is competent. Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required 
for service connection.  38 C.F.R. § 3.303(b).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and a psychosis, although not otherwise 
established as incurred in or aggravated by service, is 
manifested to a compensable degree within one year following 
the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2009).

To establish service connection for a claimed disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of 
the in- service incurrence or aggravation of a disease or 
injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  The 
absence of any one element will result in the denial of 
service connection.  Coburn v. Nicholson, 19 Vet. App. 427 
(2006).  See also Shedden v. Principi, 381 F.3d 1163, 1166 
(Fed. Cir. 2004)).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present 
disability (and, if so, of a nexus between that disability 
and service), there can be no valid claim for service 
connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).  Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim.  If 
so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  It is the policy of VA to administer the law under 
a broad interpretation, consistent with the facts in each 
case with all reasonable doubt to be resolved in favor of 
the claimant; however, the reasonable doubt rule is not a 
means for reconciling actual conflict or a contradiction in 
the evidence. 38 C.F.R. § 3.102.

Factual Background and Analysis

At the time of the Veteran's June 1987 pre-enlistment 
physical examination, he related having sustained a head 
injury at age seven.  He suffered a skull fracture, and his 
recovery was uneventful.  A psychiatric consultation found 
no psychiatric disorder.  A neurology consultation found no 
significant residual problems.  The remainder of the pre-
enlistment physical examination report was essentially 
normal.  Service treatment records reflect that in March 
1989, the Veteran was treated with medication for 
urethritis, and urinalysis was negative 12 days later.  In 
April 1989, the urethritis recurred, and with medication, 
resolved.  No further treatment for any genitourinary 
disorder was noted in the service treatment records.  In 
March 1989, he was seen for complaints of trouble 
swallowing.  It was determined that he scratched his 
esophagus when he ate sardines the night before.  No other 
complaints regarding the digestive system are recorded in 
the service treatment records.  Service treatment records 
are silent for any complaints of, or treatment for 
hemorrhoids, rhinitis, xerosis or tinea pedis.  The June 
1990 separation physical examination report and the June 
1990 report of medical history were silent for complaints or 
findings regarding erectile dysfunction, hemorrhoids, tinea 
pedis, allergic rhinitis, xerosis, GERD, or an acquired 
psychiatric disorder.

The available post service medical records include medical 
records assembled for the purposes of a Social Security 
Administration disability claim, as well as records from the 
Dallas County Jail, the Dallas County Hospital District, the 
Texas Correctional Managed Care System, Baylor Outpatient 
medical records and other private reports as well as VA 
medical records.  

Dallas County Hospital District medical records reflect that 
in February 1992, the Veteran presented with a headache.  He 
related that five days earlier, he underwent an MRI for a 
suspected herniated L5 disc at the Dallas County Hospital 
District .  The results of the MRI are not known.  

The assembled records are essentially silent for any 
complaints, treatment, or diagnoses of erectile dysfunction, 
hemorrhoids, tinea pedis, allergic rhinitis, xerosis, GERD, 
or a bipolar disorder until approximately 2001.  In a March 
2001 Baylor Outpatient medical record, the Veteran's 
erectile dysfunction was attributed to the back injury he 
suffered when he fell from a scaffold at work.  The medical 
treatment records note that he had been diagnosed with a 
bipolar disorder by Dallas Metrocare in May 2001.  The 
record did not relate the bipolar disorder to service.

Subsequently, the Veteran was incarcerated for approximately 
5 years or more.  Texas Correctional Care records note that 
during this period he was treated for multiple conditions, 
including hemorrhoids, dermatitis, foot pain, allergic 
rhinitis, and bipolar disorder beginning in March 2004.  
However, none of the health care providers related any of 
the claimed  disorders to service.

Subsequent to his release from prison in late 2007 to early 
2008, the Veteran received treatment through the VAMC 
outpatient clinic.  These records reflect complaints, 
treatment and diagnoses of multiple conditions, including 
erectile dysfunction, hemorrhoids, tinea pedis, allergic 
rhinitis, xerosis, GERD, and a bipolar disorder.  The 
records contain no nexus opinions linking any of the claimed 
disorders to service.

This evidence is persuasive in showing that none of the 
claimed disorders had an onset during service.  The claims 
file is without medical documentation of any erectile 
dysfunction, hemorrhoids, tinea pedis, allergic rhinitis, 
xerosis, GERD, or a bipolar disorder for many years after 
the Veteran's separation from service.  

The VA treatment reports beginning in late 2007 are negative 
for any relevant complaints or findings.  In view of the 
lengthy period without treatment, there is no evidence of a 
continuity of symptomatology since service.  This weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

The Board is aware of the Veteran's numerous statements 
regarding the etiology of his claimed disorders.  In 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) stated that lay evidence is competent and 
sufficient in certain instances related to medical matters. 
Specifically, the Federal Circuit commented that such 
instances include to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Id.   Similarly, the U.S. Court of Appeals 
for Veterans Claims has held that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

The Board has given the Veteran's statements of record every 
consideration.  However, the Board does not find them 
credible.  There are inconsistencies that diminish the 
reliability of the Veteran's current recollections of the 
years following service, particularly with regard to reports 
of back injuries subsequent to service.  Based on the 
veteran's conflicting statements, the Board finds that he is 
not credible to the extent that he reports the onset of the 
disabilities at issue to have been in service.  See Caluza 
v. Brown, 7 Vet. App. 498, 510 (1995) (credibility can be 
generally evaluated by a showing of interest, bias, or 
inconsistent statements , and the demeanor of the witness, 
facial plausibility of the testimony, and the consistency of 
the witness testimony).

Also considered were many lay statements, including16 
identical, type-written lay statements from family and 
friends of the Veteran, attesting to their knowledge of the 
Veteran's medical problems in service.  What is troubling, 
is that these letters state, "I am aware that (Veteran) 
injured himself in service, while serving in the U.S. Navy. 
. . I can personally declare and attest to the fact that the 
claimant suffered the following service-connected 
disabilities while preparing, training or engaged in extra-
hazardous duty under conditions simulating war."  It is 
inconceivable that family members or friends of the Veteran 
were present and actually witnessed the onset of the claimed 
disorders as they allegedly occurred; thus their statements 
are incredible.  Also each of these statements specifically 
identify each disorder, and not the symptoms associated with 
the claimed disorders.  While a layperson is competent to 
report symptoms that are non-medical in nature (e.g.: pain, 
rash, varicose veins) (Barr v. Nicholson, 21 Vet. App. 303 
(2007)), to the extent that any such lay statements are 
being offered to answer the questions of whether the 
Veteran's disabilities are related to service, such evidence 
must fail.  Such matters are within the province of trained 
medical professionals.  Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As the Veteran and his representative are 
laypersons without the appropriate medical training or 
expertise, they are not competent to render probative (i.e., 
persuasive) opinions on these medical matters.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring 
medical knowledge").  Consequently, the lay assertions as to 
the nature or etiology of the Veteran's claimed disorders 
are of no probative value.

The persuasive evidence is against the claims and they are 
therefore denied.

There is not an approximate balance of positive and negative 
evidence regarding the merits of the Veteran's claims that 
would give rise to a reasonable doubt.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

New and material evidence had not been presented to reopen a 
previously denied claim for service connection for a 
psychiatric disorder, to include stress and anxiety.

New and material evidence had not been presented to reopen a 
previously denied claim for service connection for a low 
back disorder.

New and material evidence had not been presented to reopen a 
previously denied claim for service connection for 
pseudofolliculitis barbae.

New and material evidence had not been presented to reopen a 
previously denied claim for service connection for plantar 
fasciitis.

New and material evidence had not been presented to reopen a 
previously denied claim for service connection for 
obstructive sleep apnea.  

New and material evidence had not been presented to reopen a 
previously denied claim for service connection for hearing 
loss.  

New and material evidence had not been presented to reopen a 
previously denied claim for service connection for 
disability manifested by improper dental care, to include 
lead and mercury contamination from dental amalgam fillings.

The issue of entitlement to service connection for PTSD is 
dismissed.

Entitlement to service connection for erectile dysfunction 
is denied.

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for tinea pedis is denied.

Entitlement to service connection for allergic rhinitis is 
denied.

Entitlement to service connection for xerosis is denied.

Entitlement to service connection for GERD is denied.

Entitlement to service connection for any acquired 
psychiatric disorder is denied.



			
         RENÉE M. PELLETIER	WAYNE M. BRAEUER
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


____________________________________________
ROBERT E. O'BRIEN 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


